Citation Nr: 1039148	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  03-23 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for service connection for PTSD.

2.  Entitlement to service connection for a psychiatric disorder, 
to include PTSD.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for bilateral hearing loss 
disability.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 
1969.

These matters come before the Board of Veterans' Appeals (Board) 
from multiple rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2003, the RO denied entitlement to service connection 
for hemorrhoids and PTSD.  In June 2004, the Veteran testified as 
to these claims during a hearing before a decision review officer 
(DRO) at the RO; a transcript of that hearing is of record.

The Board denied the claims in January 2006.  The Veteran 
appealed the claim for service connection for hemorrhoids to the 
United States Court of Appeals for Veterans Claims (Court), which 
in August 2007 vacated the Board's January 2006 decision and 
remanded the claim to the Board.  As the Veteran did not appeal 
the denial of the claim for service connection for PTSD, the 
Court deemed this claim abandoned.

In August 2008, the Board remanded the claim for service 
connection for hemorrhoids to the RO for additional development.  
The Board also remanded an application to reopen the claim for 
service connection for PTSD, which the Veteran had filed in March 
2007 and the RO had denied in September 2007.  Also in September 
2007, the RO denied claims for entitlement to service connection 
for bilateral hearing loss disability and tinnitus.

The Board's decision granting the application to reopen is set 
forth below.  The claims for entitlement to service connection 
for hemorrhoids, bilateral hearing loss, and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  In a January 2006 decision, the Board denied the Veteran's 
claim for service connection for PTSD.  

2.  Evidence received since the January 2006 decision includes 
notations of PTSD, the absence of a diagnosis of which was the 
basis of the most recent prior denial.


CONCLUSIONS OF LAW

1.  The Board's January 2006 decision denying the claim for 
service connection for PTSD is final.  38 U.S.C.A. §§ 
7103(a), 7104(a) (West 2002); 38 C.F.R § 20.1100(a) (2010).

2.  Evidence received since the January 2006 decision is new and 
material and the claim for service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

However, as the Board is granting the application to reopen the 
claim for service connection for PTSD, the application is 
substantiated, and there are no further VCAA duties.  Wensch v. 
Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Generally, a Board decision is final unless the Chairman of the 
Board orders reconsideration. See 38 U.S.C.A. §§ 7103(a), 
7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

For applications to reopen received after August 21, 2001, new 
evidence is defined as existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence previously of record, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

The Board denied the Veteran's claim for service connection for 
PTSD in January 2006.  In order for service connection to be 
awarded for PTSD, three elements must be present: (1) medical 
evidence diagnosing the condition; (2) a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that a claimed in-
service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010).  
The basis for the denial was that the evidence indicating that 
the Veteran did not have PTSD outweighed the evidence indicating 
that the Veteran did have PTSD.  Specifically, a January 2003 VA 
general examination report indicated that the Veteran had PTSD 
but did not explain the reason for this conclusion and referred 
to the January 2003 VA psychiatric examination report, which 
contained a conclusion that the Veteran did not have PTSD as well 
as an explanation for that conclusion.  In addition, a July 2004 
VA psychiatric treatment note similarly concluded that the 
Veteran did not have PTSD and explained the reasons for this 
conclusion. 

The evidence received since the Board's January 2006 denial 
includes multiple VA psychiatric treatment reports containing 
diagnoses of psychiatric disorders other than PTSD, such as 
dysthymic disorder.  There are also, however a Beaumont Army 
Medical Center emergency room record containing a notation of 
PTSD in the past history section and a January 2008 VA 
dermatology treatment note indicating that the Veteran had a 
history of PTSD.  While the probative value of this evidence may 
be slight because the physicians did not explain the bases for 
their notations of PTSD, this evidence is both new and relates to 
the basis for the prior denial; consequently, it is sufficient to 
reopen the claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1290, n. 
4 (Fed. Cir. 2009) (citing Hogan v. Peake, 544 F.3d 1295, 1297-98 
(Fed. Cir. 2008) (even flawed medical opinions must be considered 
evidence relevant to medical questions and not dismissed as 
"non-evidence").

As the evidence received since the most recent prior denial of 
the claim is new and material, reopening of the claim for service 
connection for PTSD is warranted.
ORDER

The application to reopen the claim for entitlement to service 
connection for PTSD is granted.


REMAND

As to the reopened claim, the Board has recharacterized it more 
broadly, for the following reasons.  In Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Court held that, because a Veteran is not 
necessarily competent to diagnose a psychiatric disorder, the 
Board must consider other psychiatric diagnoses raised by the 
evidence.  Thus, in this case, while the Veteran has claimed 
service connection for PTSD, the diagnoses of other psychiatric 
disabilities noted above warrants a recharacterization of the 
claim to encompass other psychiatric disorders.

As noted by the RO, the Veteran received the combat action 
ribbon.  See 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  
As noted, the January 2003 VA psychiatric examiner found that a 
diagnosis of PTSD was not warranted.  However, effective July 13, 
2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary 
burden of establishing a stressor when it is related to a fear of 
hostile military or terrorist activity.  See 75 Fed. Reg. 39843-
01 (July 13, 2010), to be codified at 38 C.F.R. § 3.304(f)(3).  
While the amendment relates to the burden of establishing a 
claimed stressor, the Supplementary Information accompanying the 
Final Rule indicates that VA has established a program requiring 
training and certification of all VHA clinicians who conduct 
compensation and pension examinations.  See 75 Fed. Reg. at 39847 
(citing VHA Directive 2008-005).  Given that this training 
program began after the Veteran's most recent, January 2003 VA 
psychiatric examination, the Board finds that a new examination 
is warranted.  That examination should determine whether the 
Veteran has PTSD or any other psychiatric disorder, whether PTSD, 
if diagnosed, is related to the conceded in-service stressor, and 
whether any other diagnosed psychiatric disorder is related to 
service.

With regard to the other service connection claims, the Veteran 
has been diagnosed with bilateral hearing loss, tinnitus, and 
hemorrhoids.  The failure to consider a Veteran's lay statements 
regarding matters to which he is competent to testify, such as 
in-service injury or the onset or continuity of symptomatology, 
renders an examiner's opinion inadequate.  See Buchanan v. 
Nicholson, 451 F.3d 1331,1336 (Fed. Cir. 2006) (noting that VA's 
examiner's opinion, which relied on the absence of 
contemporaneous medical evidence, "failed to consider whether 
the lay statements presented sufficient evidence of the etiology 
of [the veteran's] disability such that his claim of service 
connection could be proven"); Dalton v. Nicholson, 21 Vet. App. 
23, 39 (2007) (finding medical examination inadequate where 
examiner noted veteran's assertions of in-service back injury 
during the examination interview but then inexplicably concludes 
that "it is not likely" that the veteran's back problems were 
related to service because he found "no evidence of any back 
injury while in service").  In addition, a medical opinion based 
on an inaccurate factual premise is not probative.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  The opinions of the 
audiologist who performed the August 2007 VA-authorized 
audiological examination and the physician who performed the 
March 2009 VA-authorized miscellaneous digestive conditions 
examination are inadequate because they suffer from the above 
deficiencies.

With regard to the audiological examination, the Veteran 
indicated in a July 2006 statement that he found that he had 
difficulty hearing people when he returned from Vietnam.  During 
the August 2007 VA authorized examination, the Veteran indicated 
that he noticed tinnitus since serving in Vietnam.  He also 
indicated that he was exposed to loud noise from artillery and 
incoming rounds and this is consistent with the circumstances of 
his service.  The audiologist who conducted the August 2007 
examination noted that the Veteran's hearing was normal at 
separation and that he did not complain of tinnitus or hearing 
loss until 2008, and therefore concluded that the Veteran's 
hearing loss and tinnitus were not related to service.

The VA examiner's conclusions are flawed for two reasons.  First, 
the examiner did not consider the Veteran's statements as to 
continuity of hearing loss and tinnitus symptomatology.  Rather, 
he noted the absence of evidence of hearing loss or tinnitus 
until 2008.  Thus, the VA's examiner's opinion, which relied on 
the absence of contemporaneous medical evidence, failed to 
consider the Veteran's competent statements as to in-service 
tinnitus and continuity of tinnitus and hearing loss 
symptomatology.  In addition, in determining that there was no 
hearing loss at separation, the examiner considered the whispered 
voice results on the September 1969 separation examination and 
the normal audiometric findings on what he characterized as the 
subsequent December 1969 examination.  However, the Federal 
Circuit has approvingly cited VA medical examiners who have noted 
that whispered voice hearing tests do not exclude the possibility 
of hearing damage in the higher frequency ranges.  See Fagan v. 
Shinseki, 573 F.3d at 1284.  Moreover, while there is an 
examination report that appears to be dated December 1969, the 
examination report and contemporaneous report of medical history 
are stamped December 1967.  In addition, the term, "pre-
induction" is crossed out and replaced with USMC.  Moreover, the 
examination report indicates that the Veteran was found qualified 
for induction/enlistment.  Further, the Veteran's service dates 
are December 1967 to September 1969.  Based on all of these 
facts, the Board finds that the examination report referred to by 
the examiner is actually the December 1967 induction/enlistment 
examination report and thus does not support the conclusion that 
the Veteran's hearing was normal at separation.  Given these 
deficiencies in the August 2007 VA-authorized examination report, 
a new audiological examination is required.

Similarly, as noted by the Veteran's attorney, the March 2009 VA 
examiner concluded that the Veteran's diagnosed hemorrhoids were 
unrelated to service because there was no evidence of treatment 
for hemorrhoids in the medical records until 2002.  The examiner 
did not consider the Veteran's statements along with the other 
evidence of record, or specifically refer to the negative 
separation examination report and the normal genitourinary 
findings on the June 1985 VA examination conducted in connection 
with the Veteran's claim for non-service-connected pension, which 
focused on his back disability.  Consequently, a new VA 
examination as to the etiology of the Veteran's hemorrhoids is 
required as well.

Accordingly, the claims for service connection for a psychiatric 
disorder to include PTSD, hemorrhoids, bilateral hearing loss, 
and tinnitus are REMANDED for the following actions: 

1.  Schedule the Veteran for a VA 
psychiatric examination as to the nature 
and etiology of any current psychiatric 
disorder.  All necessary tests should be 
conducted.

The physician should first clearly identify 
all psychiatric disabilities.  With respect 
to each diagnosed psychiatric disability 
other than PTSD, the examiner should 
indicate whether it is as least as likely 
as not (50 percent probability or more) 
that such disorder is related to service.

If PTSD is diagnosed, the examiner should 
indicate whether it is related to a claimed 
in-service stressor.

A complete rationale should accompany any 
opinion provided.

The examiner is advised that the Veteran is 
competent to report symptoms, treatment, 
and injuries, and that his reports must be 
taken into account in formulating the 
requested opinions. 

2.  Schedule the Veteran for a VA 
audiological examination as to the etiology 
of his bilateral hearing loss and tinnitus.  
All necessary tests should be conducted.

The claims file must be sent to the 
examiner for review.

The examiner should indicate whether it is 
as least as likely as not (50 percent 
probability or more) that the Veteran's 
bilateral hearing loss and/or tinnitus 
is/are related to his in-service noise 
exposure.

The examiner should be informed that what 
appears to be a December 1969 examination 
report is actually a December 1967 
enlistment/induction examination report.  
The examiner should also be informed that 
lack of hearing loss in service and a 
normal whispered voice examination are not, 
by themselves, a basis for concluding that 
bilateral hearing loss is not related to 
service.

A complete rationale should accompany any 
opinion provided.

The examiner is advised that the Veteran is 
competent to report symptoms, treatment, 
and injuries, and that his reports must be 
taken into account in formulating the 
requested opinions.

3.  Schedule the Veteran for a VA 
examination as to the etiology of his 
hemorrhoids.  All necessary tests should be 
conducted.

The claims file must be sent to the 
examiner for review.

The examiner should indicate whether it is 
as least as likely as not (50 percent 
probability or more) that the Veteran's 
hemorrhoids are related to service.

A complete rationale should accompany any 
opinion provided.

The examiner is advised that the Veteran is 
competent to report symptoms, treatment, 
and injuries, and that his reports must be 
taken into account, along with the other 
evidence of record, in formulating the 
requested opinion. 

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


